DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on June 18, 2020 and December 30, 2020 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 108129368B).
Chen et al. discloses the claimed invention, which is a preparation method for 4-phenylthio-benzenethiol (see entire disclosure of the machine generated English translation pages 1-10).  The preparation method comprises the following steps: subjecting phenyl sulfide as a raw material to a halogenation reaction to obtain 4-halophenyl sulfide; subjecting the 4-halophenyl sulfide to a sulfhydrylation reaction to obtain a 4-phenylthio-phenylthiolate; and subjecting the 4-phenylthio-phenylthiolate to acidification (see pages 2-10 of the machine generated English translation). The preparation method of Chen et al. avoids the use of materials such as thiophenol, which pollutes the environment, and realizes efficient recycling of the reaction materials, solvents, water and the like.  The preparation method of Chen et al. is a green process for the synthesis of 4-phenylthio-phenylthiol without organic waste, waste acid and waste water discharge (see the paragraph bridging pages 3 and 4 of the machine generated English translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al. (“Oxidation of Organic Sulfides by Br2 and H2O2.  Electrophilic and Free-Radical Processes”, J. Org. Chem., April 2001, Vol. 66, Issue 9, pp. 3232-3234) in view of Pei et al. (CN 1590371 A, machine generated English translation pages 1-4).
Bravo et al. disclose a process for preparing 4-halophenyl sulfide comprising subjecting a phenyl sulfide to a halogenation reaction (see paragraph 2 in column 1 on page 3232; paragraph 3 in column 2 on page 3232; Table 1 on page 3233; paragraph 3 in column 1 on page 3233; and the last paragraph in column 2 on page 3233). 
Bravo et al. differs from the instant claims in that Bravo et al. do not disclose preparing 4-phenylthio-benzenethiol from the obtained 4-halophenyl sulfide.
Pei et al. disclose a process for preparing a substituted thiophenol comprising a sulfhydrylation reaction and an acidification (see abstract, page 2 and the claims of the machine generated English translation).  The sulfhydrylation reaction is conducted by reacting a substituted halogen benzene with a sulfide reagent, preferably an alkali metal hydrogensulfide, such as sodium hydrosulfide and a temperature range of 50-200°C to 1-20 hours (see page 2).  The acidification is carried out preferably with dilute sulfuric acid (see page 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the process disclosed by Pei et al. to prepare 4-phenylthio-benzenethiol from 4-halophenyl sulfide, since Pei et al. have 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699